W. SHARP, Judge.
Rehman appeals from an order which awarded attorney’s fees and costs to ECC International Corporation (ECC), in the probate case of George Frye, one of the founders of ECC. Rehman was involved in litigation against Frye and filed a claim in Frye’s estate, seeking to sequester estate assets. Mrs. Frye, the personal representative of her husband’s estate, filed a motion for a protective order and opposed sequestration. The probate judge denied Rehman’s petition and reserved jurisdiction to award attorney’s fees and costs against Rehman. Mrs. Frye withdrew her motion for attorney’s fees and costs. Thereafter, she assigned all her interest in an award of attorney’s fees and costs to ECC. ECC pursued this issue by filing a motion for entry of order on entitlement to attorney’s fees. The trial court ultimately awarded ECC $6,976.98 in attorney’s fees and costs. That order is the subject of this appeal.
At oral argument in this case, counsel for appellee candidly conceded the award should be overturned, based on a prior case issued by this court involving indistinguishable circumstances. Rehman v. ECC International Corp., 698 So.2d 921 (Fla. 5th DCA 1997). As in that ease, the withdrawal of the claim for attorney’s fees prior to the assignment to ECC terminated the action for fees, and the proceedings in the probate court by ECC, after the assignment, did not serve to revive or renew the claim.
REVERSED.
GRIFFIN, C.J., and HARRIS, J., concur.